This action was brought by Charles May, constable of Coalgate township, Coal county, Okla., against J.W. Boyle and the American Central Insurance Company, to have certain funds alleged to be due and owing the defendant Boyle, by the defendant insurance company, under a policy of fire insurance covering a stock of goods owned by Boyle, but held by the plaintiff under order of attachment, declared a trust fund, and praying for a decree directing the payment of such funds to the plaintiff in satisfaction of the attachment liens.
After the insurance company had filed its answer to the petition, the defendant Boyle filed his answer and cross-petition and amended answer and cross-petition, wherein he denied all and singular the allegations of plaintiff's petition, and for cause of action against the defendant insurance company alleged that a certain stock of merchandise owned by him and covered by a certain fire insurance policy issued to him by the defendant insurance company had been destroyed by fire, and prayed that the plaintiff take nothing, and for judgment against the insurance company for the sum of $600.
To this amended answer and cross-petition, the defendant insurance company filed answer. The case was, on motion of the plaintiff, dismissed as to him, but proceeded to trial between the defendant Boyle and the defendant American Central Insurance Company, which trial resulted in a directed verdict in favor of defendant Boyle for the sum of $412.40, upon which judgment was duly entered, and to review which the insurance company has appealed.
The plaintiff in error has served and filed its brief in compliance with the rules of *Page 279 
this court, but defendant in error has neither filed a brief nor offered any excuse for his failure to do so. It has been repeatedly held by this court that, under these circumstances, the court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed appear reasonably to sustain the assignments of error, reverse the judgment and remand the cause in accordance with the prayer of the petition in error. Chicago, R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293, 171 P. 34, and cases there cited; Lawton Nat. Bank v. Ulrich, 81. Okla. 159, 197 P. 167.
The brief of plaintiff in error and the authorities cited therein appear reasonably to sustain the assignments of error; therefore, the judgment of the trial court is reversed, and the cause remanded for a new trial.
JOHNSON, C. J., and McNEILL, COCHRAN, and MASON, JJ., concur.